Citation Nr: 1825797	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel









INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  The Veteran died in June 2011.  The appellant in this matter is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011, April 2013, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

Although the April 2013 and January 2014 rating decisions adjudicated the appellant's claim as one requiring new and material evidence to reopen, the Board finds that the appellant has continuously prosecuted her claim since the October 2011 rating decision.  Therefore, new and material evidence is not needed to reopen the claim for service connection for the cause of the Veteran's death.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War and is presumed to have been exposed to herbicide agents in service.

2.  The Veteran died in June 2011; his death-causing disability is not shown to be etiologically related to his military service, to include his presumed exposure to herbicide agents therein.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C. §§ 1110, 1161, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA must notify the claimant of any information, including any medical or lay evidence, not previously provided to the VA that is necessary to substantiate the claim.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify, including the specific notice requirements for Dependency and Indemnity Compensation, was satisfied by the letter dated in August 2011.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (setting forth particularized notice requirements in a claim for Dependency and Indemnity Compensation).   

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  38 U.S.C. § 5103.  The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  

The August 2014 VA medical opinion was completed by an examiner who reviewed the Veteran's pertinent medical history and offered opinions supported by adequate rationale.  Therefore, the opinion is adequate for determining entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board finds that no prejudice to the appellant will result from the adjudication of her claim in this Board decision.  The appellant has not identified any available, outstanding records that are relevant to the claim decided herein.  There is no indication that there exists any additional obtainable evidence that has a bearing on this case that has not been obtained.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103. 

II.  Legal Criteria, Factual Background, and Analysis

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability is considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A service-connected disability is considered the contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  Id.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires: (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (i.e., a nexus) between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases (including malignant tumors) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from service (one year for malignant tumors). 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

At the time of the Veteran's death, the Veteran was service-connected for posttraumatic stress disorder, diabetes mellitus, coronary artery disease, erectile dysfunction associated with diabetes mellitus, and peripheral neuropathy for both left and right lower extremities.  It is not shown that any of the service-connected disabilities were related to the Veteran's cause of death.  Further, the appellant does not submit that any of the previously service-connected disabilities were the principal or contributory cause of the Veteran's death.  Rather, the appellant contends that the Veteran died from a disability that is the result of his exposure to herbicide agents in service.  

The Veteran's service personnel records show that he served in the Republic of Vietnam from June 1966 to May 1967.  Therefore, his exposure to herbicide agents in service is established.

The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases afforded this presumption include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), but do not include colorectal cancer.  Thus, the critical question to be addressed in this case is whether the Veteran's death-causing disability was a respiratory (lung) cancer or colorectal cancer.  

An initial death certificate, submitted at the time of the appellant's original claim in July 2011, shows that the immediate cause of death of the Veteran's death in June 2011 was metastatic colorectal cancer, with no underlying causes of death identified.  Thereafter, in July 2012, the appellant submitted a March 2012 supplemental report of cause of death, which stated that the Veteran's immediate cause of death was "metastatic adenocarcinoma, likely lung."

Relying on the amended death certificate, the appellant submits that the Veteran's cause of death was lung cancer, and not colorectal cancer.  She stated that as the Veteran's primary caregiver prior to his death, she witnessed him having several signs of lung cancer, such as: coughing, coughing up blood, breathing difficulty, loss of appetite, fatigue, pneumonia, and recurring infections.   

In August 2014, the Veteran's claim file was forwarded to a VA examiner for review and a medical opinion.  The examiner was requested specifically to consider the conflicting death certificate and amended death certificate.  After reviewing the pertinent records, the August 2014 VA examiner found that the original death certificate, which was completed in June 2011, was correct, as it was supported by a pathology report from a liver biopsy.  The addendum to the death certificate, which was completed in March 2012, on the other hand, had no basis by pathological examination.  

In reaching this conclusion, the VA examiner noted that he had reviewed the Veteran's treatment records which showed that in October 2010, the Veteran underwent a colonoscopy that found 14 polyps in the colon; that in January 2011, his primary care provider suspected the lung as the primary site for the Veteran's cancer given that his recent PSA had been normal and he had a normal colonoscopy in October 2011; that from January 2011 onward his treatment records referred to the diagnosis as metastatic colon cancer until June 2011, where a palliative care consult referred to the diagnosis as metastatic adenocarcinoma of unknown primary (likely colon).  

The VA examiner also reviewed the report from a January 2011 CT abdomen scan, which showed findings consistent with widespread metastatic disease including numerous bilateral pulmonary masses and nodules, hepatic lesions, splenic lesions, retroperitoneal adenopathy and diffuse peritoneal carcinomatosis.  Because the origin of the cancer could not be determined, the Veteran had a liver biopsy in January 2011.  The pathology report from that procedure diagnosed mucinous adenocarcinoma present consistent with colorectal primary.  According to a February 2011 VA treatment record, these results were discussed with the Veteran and his spouse.  It was noted that the Veteran had "widely metastatic carcinoma to the lungs, liver and peritoneum," but the biopsy was consistent with colorectal primary.  The VA examiner concluded his opinion by stating that the oncology note from the Veteran's attending physician "[left] no uncertainty as to the origin of the cancer," and noted that these results had been discussed with the Veteran and his spouse.

The Board finds the August 2014 VA examiner's opinion to be the most probative evidence of record.  Significantly, the VA examiner based his opinion on an accurate understanding of the Veteran's medical history, addressing the Veteran's diagnoses, the available medical records, and the liver biopsy results.  The VA examiner's opinion is also well-reasoned and consistent with the Veteran's medical history.  Importantly, the examiner's opinion is supported by treatment records, which show that although it was initially suspected that the Veteran's cancer might have originated in the lung, after a biopsy was completed in January 2011, it was confirmed that he had colorectal cancer.  Thereafter, from March 2011 to the Veteran's June 2011 death, his oncologist repeatedly stated that he was diagnosed with colorectal cancer that had spread to his lungs.

As for the appellant's statements, in which she asserts her belief that the Veteran had lung cancer based on the symptoms she observed, the Board notes that lay persons such as the appellant are competent to provide opinions on some medical issues.  However, in this case, the question of whether the Veteran had lung cancer that is related to his active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in diagnosing and determining the etiology of cancer and the effects of herbicide agents are issues that require the expertise of a medical professional.  Therefore, the appellant is not competent to provide an opinion on those issues.  While the appellant can report symptoms that the Veteran experienced, she does not have the necessary training to make medical opinions. 

Therefore, the weight of the evidence supports a finding that the Veteran had colorectal cancer and against a finding that the Veteran had lung cancer. 

Service treatment records are silent for any complaints of, treatment for, or diagnosis of colorectal cancer or associated symptomatology.  Colorectal cancer is not a disease presumed to be service-connected due to an association with exposure to herbicide agents.  It is also not shown to have been diagnosed within one year of the Veteran's separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board sympathetically finds that the preponderance of the evidence is against the appellant's claim of service connection for Veteran's cause of death.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim for service connection, that doctrine is not applicable.  See 38 U.S.C § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
A. ISHIZAWAR 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


